Citation Nr: 1615026	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-29 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


 1. Entitlement to service connection for sinusitis.

 2. Entitlement to service connection for right ear hearing loss.
 
 3. Entitlement to service connection for joint and muscle pain, to include as secondary to medications.
 
 4. Entitlement to service connection for left leg nerve pain.
 
 5. Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left ankle.
 
 6. Entitlement to a compensable rating for erectile dysfunction (ED).

7. Entitlement to an earlier effective date prior to October 25, 2005, for the award of service connection for chronic lumbosacral strain.

8. Entitlement to an earlier effective date prior to October 25, 2005, for the award of service connection for bilateral leg condition (previously claimed as a bilateral knee condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1978 to August 1995.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

 In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board. A transcript of the hearing has been associated with the claims file, so is of record.

In January 2015, the Board remanded these claims for additional development.  Thereafter, in May 2015, the RO granted the Veteran's claims for service connection for: chronic lumbosacral strain (back condition) assigning an initial 20-percent rating effective October 25, 2005; limitation of flexion of the right leg (claimed as bilateral knee pain) assigning an initial 10-percent rating effective October 25, 2005; limitation of flexion of the left leg (claimed as bilateral knee pain) assigning an initial 10-percent rating effective October 25, 2005;chronic conjunctivitis assigning an initial 10-percent rating effective February 18, 2009; and left ear hearing loss assigning an initial noncompensable rating effective October 25, 2005.  Regarding the claims for left ear hearing loss and chronic conjunctivitis, this action constituted a full grant of the benefits sought, and these claims are no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream issues such as the compensation level assigned for the disability or the effective date of service connection). Concerning the claims for a back condition and a bilateral knee condition, the Veteran has submitted a NOD asking for earlier effective dates.  Accordingly, these claims are still before the Board.

The issue of entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left ankle, entitlement to service connection for left leg nerve pain and entitlement to service connection for joint and muscle pain, to include as secondary to medications are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's sinusitis is not shown to be the result of his military service.

2. The Veteran does not have sufficient hearing loss in his right ear to be considered an actual ratable disability by VA standards for compensation purposes.

3. The Veteran's service-connected ED is manifested by loss of erectile power without evidence of a deformity of the penis.
4. The Veteran's original claims for service connection for a back condition and bilateral leg condition (claimed as bilateral knee pain) were received at the RO in September 1995, which were denied in an unappealed April 1996 rating decision.
 
 5. The Veteran re-filed his claims for back and bilateral leg conditions in October 2005, which was ultimately granted in a May 2015 rating decision, effective October 25, 2005, the date on which the claims for service connection were received.


CONCLUSIONS OF LAW

1. Sinusitis was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.9 (2015).

2. The Veteran has not established he has a ratable right ear hearing loss disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3. The criteria for service connection for a bilateral lower extremity condition have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 U.S.C.A. §§ 3 .102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4. The criteria for a compensable disability rating for service-connected ED are not met during the appellate period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.31, 4.115b, Diagnostic Code (DC) 7599-7522 (2015). 

5. The criteria for an effective date earlier prior to October 25, 2005, for the award of service connection for chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 5103(a) , 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p) , 3.400 (2015).

6. The criteria for an effective date earlier prior to October 25, 2005, for the award of service connection for bilateral leg condition have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

 The Board notes that in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations that are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant as to the information and evidence needed to substantiate a claim.  The Veteran is to be informed what evidence VA would obtain or assist in obtaining and what information or evidence he or she is responsible for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By way of various letters dated throughout the course of the appeal, the Veteran was apprised of the downstream disability rating and effective date elements for his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd. sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Board notes there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  Medical records, both private and VA, have been associated with the claims file prior to and pursuant to the Board's January 2015 remand directive.  Moreover, according to the January 2015 remand directives, the Veteran was provided VA examinations regarding his claimed disabilities for a medical nexus opinion concerning their etiologies and reassessing the severity of his service-connected ED.  The Board finds the VA examinations and resultant medical opinions are adequate for deciding these claims because the examiner reviewed the claims file, considered the Veteran's contentions, and supported the medical conclusion with data and rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25   (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these claims has been met.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, there was compliance, certainly substantial compliance, with the January 2015 remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Further, the Veteran had the opportunity to provide testimony on his own behalf at a videoconference hearing before the undersigned in November 2014.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board, therefore, finds that all notification and development adequate for an equitable determination of these claims have been accomplished. 

Accordingly, appellate review may proceed at this time.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd. 281 F.3d 1384 (Fed. Cir. 2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability. Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifesting during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   A specific type of hearing loss, namely, sensorineural hearing loss, is one such condition since a type of organic disease of the nervous system. The Veterans Benefits Administration's (VBA's) M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note: "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a) ." See M21-1MR III.iv.4.B.12.a.

Sensorineural hearing loss therefore also is eligible for presumptive service connection - as an organic disease of the nervous system - if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309(a).

A. Sinusitis

The Veteran believes that his diagnosed allergic rhinitis is related to his active service.  A review of his STRs shows that at his June 1995 separation examination, he reported a history of sinusitis.  His STRs, however, are unremarkable for treatment, symptoms, diagnoses or complaints of sinusitis, except for treatment for pink eye.

As already alluded to above, the Board remanded this claim to provide the Veteran with a VA examination as to the nature an etiology of his sinusitis.  To this end, the Veteran had a VA examination in February 2015.  He reported that prior to service he had no problems with nasal congestion.  However, during service he began to experience nasal congestion with discharge of clear/watery material.  Some of the time, he would also experience irritation of the eyes and discomfort behind the eyes. This condition continued after service and continues presently.  The examiner diagnosed the Veteran with allergic rhinitis and non-allergic (vasomotor rhinitis).  He also observed that the Veteran had reported a history of sinusitis at his separation but had also reported that he had no current problems.   The examiner, however, opined that the Veteran's rhinitis/sinusitis was less likely than not incurred in or caused by an in-service injury, event or illness.  In reaching this conclusion, the examiner stated that while the Veteran provided a history of onset of rhinitis during service, his STRs failed to corroborate a diagnosis of or treatment for allergic rhinitis or sinusitis.  He observed that the Veteran separated from service in 1995 and VA treatment notes in 2005 indicated allergic rhinitis.  The examiner commented that the temporal relationship did not provide a sufficiently compelling proximity or link to logically conclude nexus.

After reviewing all of the evidence regarding the posited correlation ("nexus") between the Veteran's sinusitis/rhinitis and his military service, the Board concludes that the preponderance of this evidence is against his claim, so it must be denied rather than granted.  Ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  

In this case, the STRs are negative for any treatment or diagnosis of this condition and there is no competent and credible evidence of record relating it to any in-service disease, event, or injury.  The February 2015 VA examiner competently and adequately explained that the Veteran's diagnosed rhinitis was not related to his service.  The Veteran has not submitted any evidence to the contrary.  Accordingly, the Board finds that service connection for sinusitis is not warranted.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for sinusitis.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B. Right Ear Hearing Loss

Like his left ear hearing loss that has been determined to be the result of his military service, the Veteran also believes that his right ear hearing loss is due to his service.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability. Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Unfortunately, at no time since the filing of this claim for right ear hearing loss has there been indication the Veteran has sufficient hearing loss in this ear (unlike in his other ear, his left ear) so as to in turn be considered an actual ratable disability by VA standards - again, meaning according to the threshold minimum requirements of38 C.F.R. § 3.385.  He has had several hearing evaluations in recent years that were performed by VA health care providers - including in December 2007 and most recently in February 2015, and he did not have sufficient hearing loss in his right ear during any of those hearing evaluations to conclude he has an actual ratable hearing loss disability (as affecting this particular ear) to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

 Service connection for right ear hearing loss cannot be granted at this time because the hearing loss in this ear does not meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual ratable disability.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

The Veteran is advised that he is welcome to reopen this claim in the future upon a showing of the requisite level of hearing loss in his right ear.

III. Increased Rating - ED

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, the Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran is service-connected for ED as secondary to his service-connected hypertension.  He has been assigned a non-compensable rating under Diagnostic Code 7599-7522.  ED is not listed on the Rating Schedule, and the RO thus assigned DC 7599-7522, considering that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. §§ 4.20, 4.27.  The second diagnostic code is the residual condition on the basis for which the rating is determined.  The RO determined that the most closely analogous diagnostic code is DC 7522, for a penis deformity.  38 C.F.R. § 4.115b, DC 7522.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case, the Board finds no other applicable rating criteria.

Pursuant to DC 7522, a 20 percent disability rating, the only compensable schedular rating is warranted for deformity of the penis with loss of erectile power.  There is no other alternative criterion which warrants assignment of a compensable disability rating, and a 20 percent disability rating is the maximum schedular rating provided. 38 C.F.R. § 4.115b, DC 7522.  In every instance where the rating schedule does not provide a zero percent, or non-compensable, evaluation, a zero percent evaluation shall be assigned where the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.  A footnote to DC 7522 indicates that review for entitlement to a special monthly compensation (SMC) under § 3.350 should be taken.  Such review was taken, and the Veteran was previously awarded SMC for loss of use of creative organ.

The Veteran has been afforded two VA examinations, in August 2014 and February 2015, both of which confirmed that he has ED.  Both examinations revealed that the penis was normal.  The examinations identified various possible deformities, such as loss of/removal of the penis and Peyronie's disease.  The Veteran does not have any of these.  

Given the evidence of record, the Board finds that the preponderance of the evidence is against a compensable disability rating for the Veteran's service-connected ED.  DC 7522 makes clear that a compensable rating for impotence requires both loss of erectile power and a penis deformity.  Although there is evidence of record to show loss of erectile power in this case, there is no evidence of a penis deformity.  The Board is sympathetic to the Veteran's condition, but in the absence of any evidence of a penis deformity, the criteria for a compensable disability rating are not met.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's ED disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment.  The VA examiners indicated that ED does not have any impact on the Veteran's ability to work.  Therefore, referral for consideration of an extra-schedular rating is not warranted.

IV. Earlier Effective Dates - Back and Bilateral Leg Conditions

The Veteran is seeking an earlier effective date prior to October 25, 2005 for his service-connected back and bilateral leg conditions.  For the following reasons, the Board finds that entitlement to an earlier effective date is not established.

The Veteran filed initially filed claims seeking entitlement to service connection for back and bilateral leg conditions in September 1995, which was denied in an unappealed April 1996 rating decision.  He then filed again these disabilities in October 2005, which were denied in an April 2006 rating decision.  The Veteran appealed this determination.  Thereafter, in January 2015, the Board remanded these claims for additional development.  Subsequently, in a May 2015 rating decision, the RO granted service connection for back and bilateral leg conditions assigning an effective date of October 25, 2005, the date of receipt of the petition to reopen these claims.

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q).

The Board regrets that it cannot render a favorable decision on this matter. However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under 38 C.F.R. § 3.400(q), however, the effective date for a claim to reopen is the date of the new claim.  As such, the RO assigned the earliest possible effective date for its grant of the claims, which based on the procedural history as outlined in detail above was determined to be October 25, 2005. 

Accordingly, the preponderance of the evidence is against the claims of entitlement to an effective date prior to October 25, 2005, for the award of service connection for back and bilateral leg conditions.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for right ear hearing loss is denied.
 
Entitlement to a compensable rating for ED is denied.

Entitlement to an earlier effective date prior to October 25, 2005, for the award of service connection for chronic lumbosacral strain is denied.

Entitlement to an earlier effective date prior to October 25, 2005, for the award of service connection for bilateral leg condition (previously claimed as a bilateral knee condition) is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

Concerning the claim for joint and muscle pain, to include as secondary to medications, the Veteran was provided a VA examination in February 2015.  The examiner opined that the Veteran did not meet the diagnosis of fibromyalgia because he had multiple musculoskeletal disorders that could explain at least part of his symptomatology and 1 of 18 trigger points would result in a sub-diagnostic threshold widespread pain index.  The examiner, however, did not address whether his joint and muscle pain were secondary to medications for his service connected disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998).  Resultantly, a supplemental opinion is necessary before this claim can be decided. 

Regarding his claim for a left leg nerve pain, the February 2015 VA examiner opined that it was not etiologically related to his active duty.  In reaching this conclusion, the examiner observed that the STRs did not indicate a left lower extremity issue.  He stated that the onset of the condition was 10 years after retirement from service.  Instead, the examiner opined that the Veteran's left lumbar radiculopathy was more likely than not due to the degenerative lumbar disease (a nonservice-connected disability) demonstrated on radiographic studies since August 2006.  He also opined that the degenerative lumbar disease was less likely than not related to service.  The examiner concluded that it must follow that the left lumbar radiculopathy was, too, less likely than not directly or indirectly related to service.  He did, however, determine that the Veteran's chronic lumbosacral strain was related to service and subsequently he has been service-connected for this condition.  And, the Veteran does contend that the left leg nerve pain was secondary to his back condition.  Although the examiner has distinguished the Veteran's different back disorders and consequently determined that the left lumbar radiculopathy was related to his degenerative lumbar disease and not his chronic lumbosacral strain, still further medical comment is necessary as to whether his left leg nerve pain is aggravated by the service-connected chronic lumbosacral strain.

Moreover, regarding his claim for increased ratings for degenerative joint disease of the left ankle (left ankle disorder), the Veteran contends that the most recent February 2015 VA examination has not completely captured the current picture of his disability.   As such, the Veteran should be reexamined to reassess the severity of his left ankle disorder.  38 C.F.R. § 3.327(a) (2015).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the VA examiner that provided the February 2015 VA medical nexus opinion regarding this joint and muscle pain, to include as secondary to his medications.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  Following review of the claims file, including the Veteran's STRs and statements in support of his claim, the examiner should provide an opinion with clear explanation and supporting rationale as to whether or not any joint and muscle pain, to include as secondary to his medications, is at least as likely as not (50 percent probability or more) etiologically related to the Veteran's active duty service.  This relationship may be established if it is determined that the condition was first incurred in service, was aggravated by service, or was caused by an incident or injury of service. 

 In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

2. Forward the Veteran's claims file to the VA examiner that provided the February 2015 VA medical nexus opinion regarding the left leg nerve pain.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  Following review of the claims file, including the Veteran's STRs and statements in support of his claim, the examiner should provide an opinion with clear explanation and supporting rationale as to whether or not any left leg nerve pain was caused by or aggravated by the Veteran's service-connected chronic lumbosacral strain.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record. The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

3. The Veteran should be afforded the appropriate VA examination to reassess the severity of his left ankle disorder (degenerative joint disease).  The claims file, including a complete copy of this REMAND, must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed.

All pertinent symptomatology, including left ankle range of motion (expressed in degrees) and all neurological findings should be reported in detail.  The examiner should comment on whether any limitation of motion shown is moderate versus marked.  Any additional indicated diagnostic tests and studies should be accomplished.  Applications of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered. In particular, the examiner should specifically detail any additional range of motion loss due to pain on use, after repetitive motion, or due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As well, the examiner should specify whether there is ankylosis.

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO/AMC should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


